UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ARTISTS RIGHTS ENFORCEMENT CORP.,
                              Plaintiff,

                     – against –
                                                                       ORDER
THE ESTATE OF JOSEPH ROBINSON, JR.,                               15 Civ. 9878 (ER)
LELAND ROBINSON, SUGARHILL MUSIC
PUBLISHING, INC., and SUGAR HILL
RECORDS, INC.,
                        Defendants.


Ramos, D.J.:

         Pe parties are ORDERED to ﬁle a status report by May 1, 2020. Failure to comply with

this Order may result in sanctions, including dismissal for failure to prosecute. See Fed. R. Civ.

P. 41.


         SO ORDERED.


Dated:    April 6, 2020
          New York, New York
                                                                   Edgardo Ramos, U.S.D.J.
